Jfn tbe Wniteb            ~tates      (!Court of jfeberal QCiaitns
                                        No. 17-755C
                                   (Filed June 21, 2017)
                                 NOT FOR PUBLICATION

************************                                                  FILED
                       *
                       *                                                J:.J ~·! 2 1 2017
WILLIAM HENRY MORGAN,                    *                             U.S. COURT OF
                                         *                            FEDERAL CLAIMS
                        *
                    Plaintiff,
         v.             *
                        *
THE UNITED STATES,      *
                        *
             Defendant. *
                        *
************************
                                        ORDER

        William Henry Morgan filed the complaint in this case prose on June 5,
2017, along with an application to proceed in forma pauperis. It is clear from a
review of the complaint that the subject matter is not within this court's
jurisdict ion, and accordingly t his case must be dismissed pursuant to Rule 12(h)(3)
of the Rules of the United States Court of Federal Claims (RCFC). Mister Morgan's
claims concern the actions of officials of the Washington State government and its
localities a nd do not involve any entity of the United States government, and are
therefore not within our subj ect-matter jurisdiction.

        Subject-matter jurisdiction can be challenged by the parties at any time, or
by the court sua sponte. Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
2004). Pursuant to RCFC 12(h)(3), "[i]f the court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action." When a court
undertakes this determination, "the allegations stated in t he complaint ar e taken as
true and jurisdiction is decided on the face of the pleadings." Folden, 379 F .3d at
1354. It is understandable that Mr. Morgan, representing himself in this matter,
would misunderstand the n ature of our court a nd its jurisdiction. But if everything
he has alleged in his complaint were true, our court would be powerless to remedy
it, as none of it involves the actions of federal officials or operation of federal law .

      This court's jurisdiction must be based on the alleged existence of a contract
with the federal government or on a violation by the federal government of a law or
constitutional provision mandating the payment of money. 28 U.S.C. § 1491(a)(l);


                                                        7017 1450 DODD 1346 0133
see also Total Med. Mgmt., Inc. v. United States, 104 F.3d 1314, 1319 (Fed. Cir.
1997) (holding that a plaintiff must plead the elements of a valid contract in order
to establish jurisdiction based on a contract with the United States); United States
v. Testan, 424 U.S. 392, 398 (1976) (noting that the Tucker Act confers jurisdiction
only where the federal statute allegedly violated confers "a substantive right to
recover money damages from the United States"); Contreras v. United States, 64
Fed. Cl. 583, 588 (2005) (holding that this court's jurisdiction "must be based on a
law or regulation that either entitles the plaintiff to a payment of money from the
government, or places a duty upon the government, the breach of which gives the
plaintiff a money damages remedy"); Eastport S.S. Corp. v. United States, 372 F.2d
1002, 1007 (Ct. Cl. 1967) (explaining that our court does not have jurisdiction to
hear "every claim involving or invoking the Constitution"). This court has the
power to hear only cases brought against the United States government; this court
does not have jurisdiction over claims against state and city officials or agents. See
28 U.S.C. § 1491; RCFC lO(a); Vlahahis v. United States, 215 Ct. Cl. 1018, 1018
(1978); Clark v. United States, No. 11-lOC, 2014 WL 3728172, at *9 (Fed. Cl. July
28, 2014).

        In this matter, Mr. Morgan is challenging the actions of Washington State
entities. He questions why an uninsured motorist who rear-ended plaintiff's car
was apparently not charged with criminal violations, see ECF No. 1 at 33, and he
unsuccessfully sought money in Washington State courts from the Washington
State Department of Labor and Industries. Plaintiff mistakenly refers to an
Assistant Attorney General of Washington State as an agent of the United States.
Compl. at 4; cf. Rose Acre Farms, Inc. v. United States, 373 F.3d 1177, 1196 (Fed.
Cir. 2004) (explaining the limited circumstances in which state officials act as
federal agents, which are not applicable here). And Mr. Morgan curiously
references the attachments to his complaint relating to his litigation against
Washington State as "bonds" of which the United States has deprived him through
the criminal conduct of fraud, racketeering, embezzlement, and counterfeiting. Id.
at 2. Calling such documents "bonds" does not make them so, and such unspecified
allegations would not be sufficient to state a claim within a federal court's
jurisdiction, see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (holding that a complaint requires
"more than an unadorned, the-defendant-unlawfully-harmed-me accusation"), even
if our Court had jurisdiction over violations of criminal law --- which we do not, see,
e.g., Stanwych v. United States, 127 Fed. Cl. 308, 314 (2015) ("[T]he principle that
we do not exercise jurisdiction over criminal claims has been universally and
thoroughly well-established by decisions of our court .... ").

       Thus, because there are no specific allegations of any actions taken by the
United States government in Mr. Morgan's complaint, and because his claim and
the attachment to his complaint concerns only the entities and officials of
Washington State and its subdivisions, this court lacks jurisdiction over the
complaint. Accordingly, plaintiff's complaint is DISMISSED as beyond our court's

                                          -2 -
jurisdiction purs uant to RCFC 12(h)(3). Plaintiff's application to proceed in forma
pauperis is hereby GRANTED, and thus Mr. Morgan need not pay the filing fee.
The Clerk shall close the case.

IT IS SO ORDERED.




                                         -3-